Regulations of the Judicial Ethics Advisory Board


1.0    Preamble

       1.1     Purpose

               As a unified body, independent from the judicial conduct structures of the
               Judicial Conduct Board and Court of Judicial Discipline, the Judicial Ethics
               Advisory Board (JEAB) is the designated and approved body to render
               advice and opinions regarding appropriate ethical conduct involving all
               judicial officers and candidates for all judicial offices who are subject to the
               Code of Judicial Conduct and/or the Rules Governing Standards of Conduct
               of Magisterial District Judges (collectively, the “Codes”).1

       1.2     Mission Statement

               To ensure the continued integrity and public trust of Pennsylvania’s
               judiciary, the Judicial Ethics Advisory Board shall, upon request, provide
               Advice and/or Opinions to any Judicial Officer or judicial candidate based
               on the Codes. The Advice and Opinions shall strive, where appropriate, to
               distinguish between mandatory and aspirational provisions of the Codes so
               as to guide the conduct of Judicial Officers as required under the Codes.


2.0    Definitions
       All terms used in these Regulations shall have their ordinary meanings unless
       noted otherwise or as defined by the Pennsylvania Rules of the Judicial Ethics
       Advisory Board (Pa.R.J.E.A.B.) or these Regulations.

       “Advice/Panel Advice” or “Advisory Opinion” – A Panel’s written advisory
             opinion issued in response to a written Request received from a Judicial
             Officer.

       “Attendance or Attending” - Board Members present at a Board meeting either
             in person or by electronic or other means permitting interaction between the
             Members.

       “Board” – The Judicial Ethics Advisory Board.

       “Codes” – Collectively, the Code of Judicial Conduct and the Rules Governing
            Standards of Conduct of Magisterial District Judges.

1The JEAB supersedes the prior designations of committees of the Pennsylvania Conference of State
Trial Judges and the Special Court Judges Association of Pennsylvania to render such advice or
opinions.
“Essential Member” – The Member of a Panel who is of the same judicial level
     as the inquiring Judicial Officer.

“General Ethics Guidance” – A written opinion by the Board that the Board may,
     in its discretion, issue to address general ethics advisory guidance on any
     relevant topic under the Codes. General Ethics Guidance is not in response
     to a specific written request from a Judicial Officer.

“Issuance” or “Issued” – The act of communicating the written decision of a
      Panel or the Board to a Judicial Officer as provided for under these
      Regulations.

“Judicial Officer” – Any individual within the Application of the Codes, including
      judicial candidates.

“Member” – An individual appointed to the Judicial Ethics Advisory Board.

“Opinion” – A decision by the Board, as provided for under these Regulations, to
      either adopt, modify, or overrule the Advice of a Panel interpreting an
      inquiring Judicial Officer’s duties and obligations under the Codes, in
      response to a specific, factual scenario submitted for that purpose.

“Panel” – Three (3) Members of the Board whom staff appoints to render Advice
     in response to a Request from a Judicial Officer.

“Request” – A written submission by a Judicial Officer to the Board seeking an
     Advisory Opinion under Section 8.0 of these Regulations.

“Regulations” – These Judicial Ethics Advisory Board Regulations as adopted
     by the Board and as amended by the Board from time to time.

“Rules” - The Pennsylvania Rules of the Judicial Ethics Advisory Board
      (Pa.R.J.E.A.B.).

“Served or Service” – The transmission of an Advice or Opinion of the Board
      whether by mail, email, fax, or some other authorized manner of secure
      delivery as provided for under these Regulations.

“Staff” – Employees of the JEAB, including any full-time, part-time, contract and/or
       designated agents of the JEAB, either current or future.
3.0   Board Membership

      3.1   Officers

            In accordance with Pa.R.J.E.A.B. Rule 104(a), the Supreme Court shall
            designate one Member to serve as Chair and another to serve as Vice-
            Chair.

      3.2   The Chair shall:

            3.2.1 Preside over the Board at all Board meetings.

            3.2.2 Decide all points of order, subject to appeal by no less than 2/3 of
                  those Members present.

            3.2.3 The duties and powers of the Chair shall not be limited to those
                  expressed herein but shall be subject to any law or rule otherwise
                  duly promulgated and enacted.

      3.3   The Vice-Chair shall:

            3.3.1 Assist the Chair as requested or required.

            3.3.2 Serve in place of the Chair if the Chair is unable to execute the duties
                  and responsibilities of the position.

      3.4   Standards of Member Conduct

            3.4.1 Appellate and Trial Court Judge Members shall be bound by the
                  Code of Judicial Conduct.

            3.4.2 Magisterial District Judge Members shall be bound by the Rules
                  Governing Standards of Conduct of Magisterial District Judges.

            3.4.3 Attorney Members of the Board shall be bound by the Rules of
                  Professional Conduct.

            3.4.4 Pa.R.J.E.A.B 105 and Section 5.0 hereof, evidence a strong
                  commitment to encourage Judicial Officers to seek ethics advisory
                  opinions and that all such communications to and from the Board are
                  to be confidential. In light of these objectives, Members are relieved
                  of any obligation under the Codes to report to an appropriate
                  authority conduct of a Judicial Officer that is the subject of a Request
                  permitted under these Regulations.
      3.5   Conflicts

            Members shall refrain from participating in the work of either a Panel or
            Board that pertains to their own Request or in any other matter where a
            Member’s impartiality might reasonably be questioned.

      3.6   While acting in their official capacity, Judge Members shall be deemed to
            be performing a judicial function.



4.0   Board Meetings
      4.1   Board Calendar

            For reporting purposes, the Board shall operate on a fiscal year beginning
            July 1st and ending June 30th.

      4.2   Meeting Dates

            The Board shall meet at least quarterly. At or prior to the last meeting of
            the Board for the fiscal year, the Board shall establish fixed meeting dates
            for the next Board Calendar. The Board may convene meetings at such
            other times as the Chair or a majority of the Members determine. Staff shall
            provide all Members due and timely notice of all Board meetings.

      4.3   Member Participation

            Board Decisions are enhanced by the participation of all Members;
            therefore, Members are encouraged to attend each meeting in person and
            to participate in all Board discussions and decisions.

      4.4   Quorum
            4.4.1 A majority of the Members of the Board shall constitute a quorum.

            4.4.2 When less than a quorum of Members is in Attendance, it shall be
                  the duty of the Chair or Vice-Chair to adjourn the meeting.
            4.4.3 In the absence of the Chair and Vice-Chair, it shall be the duty of the
                  most senior Member to adjourn the meeting when less than a
                  quorum is in Attendance. Seniority shall be established by date of
                  admission to the Pennsylvania Bar.
      4.5    Voting and Decisions

             4.5.1 Board Decisions shall be determined as follows:

                    a.     A majority vote by the Members Attending a duly called
                           Meeting of the Board shall be required to adopt, modify or
                           reverse any Advice.

                    b.     A majority vote of all Members shall be required to modify or
                           reverse a previously issued Opinion of the Board.

                    c.     A majority vote of all Members shall be required to modify,
                           reverse, or adopt the issuance of a General Guidance.


5.0   Confidentiality

      Communications to and from the Board are confidential except as described here.
      Establishing the confidentiality of Board proceedings and communications to and
      from the Board is critical to encourage Judicial Officers and candidates for judicial
      office to seek ethics opinions and advice from the Board. Encouraging Judicial
      Officers and candidates for judicial office to seek ethics opinions and advice from
      the Board will promote ethical conduct and the fair administration of justice. The
      need for preserving confidentiality outweighs the need for disclosure in the interest
      of justice. Therefore, to implement Pa. R.J.E.A.B. No. 105, and to promote ethical
      conduct by Judicial Officers and candidates for judicial office and to encourage
      them to seek ethics opinions and advice from the Board, the following
      confidentiality requirements and exceptions apply to Requests and other matters
      before the Board:


      5.1    Confidentiality
             With the exception of Opinions and General Ethics Guidance published by
             the Board under Pa. R.J.E.A.B. No. 204(b) and (c), all Opinions, inquiries,
             replies, circulated drafts, records, documents, writings, files,
             communications with Staff, work product of the Board or Staff, and
             deliberations and proceedings of the Board are confidential.


      5.2    Members and Staff
            Members of the Board and Staff may not disclose (outside the Board or
            Staff) any confidential information, including identifying information,
            obtained by the Board or Staff.


      5.3   Waiver of Confidentiality by Judicial Officer
            A Judicial Officer or candidate for judicial office may waive confidentiality,
            and such a waiver must be in writing. If a Judicial Officer or candidate
            making a request for an Opinion or Advice waives confidentiality or asserts
            reliance on an Opinion or Advice in judicial or attorney discipline
            proceedings, such Opinion or Advice no longer is confidential under these
            Rule. Notwithstanding any such waiver, Board deliberations and all other
            records concerning the Request shall remain confidential.
      5.4   Conclusion of Service by Members of the Board
            Board Members shall return to Staff or destroy any records in their
            possession at the end of their terms of service.


6.0   JEAB Contact Information
      Any Judicial Officer may request an Advisory Opinion by submitting a Request to
      the Board in writing. Requests may be submitted via United States Mail, special
      courier, fax, or email.

      6.1   Mailing Address
            The designated mailing address for any communications addressed to the
            JEAB, including Requests for Advisory Opinions, shall be:
                         Judicial Ethics Advisory Board
                          Pennsylvania Judicial Center
                     601 Commonwealth Avenue, Suite 6100
                                  PO Box 62333
                           Harrisburg, PA 17106-2333

      6.2   Email Address
            The designated email address for any communications sent to the JEAB,
            including Requests for Advisory Opinions, shall be:
                                     JEAB@pacourts.us
      6.3   Fax Number
            The designated fax number for any communications sent to the JEAB,
            including Requests for Advisory Opinions, shall be:
                                           717-231-9594

      6.4   Electronic Mail

            Any Board action required to be communicated in writing may be sent by
            electronic mail, provided such electronic mail includes the following
            language:

            Confidentiality Statement: This electronic mail transmission (including
            attachments) is covered by the Electronics Communications Privacy Act, 18
            U.S.C. §§2510-2521, is confidential, and/or may be legally privileged. The
            information is intended only for the use of the individual or entity named in
            this transmission. If you are not the intended recipient, you are hereby
            notified that any retention, dissemination, distribution, or copying, or the
            taking of any action in reliance on the contents of this transmission, is strictly
            prohibited. Please reply to the sender that you have received the message
            in error, and then delete it.



      6.5   Public Media
            All requests for commentary or interview by the news media regarding the
            Board or Board business should be referred to either the Chair or to the
            Supreme Court’s Press and Communications Office at 717-231-3324.



7.0   Records and Files
      7.1   Security
            All records, papers, files, etc. of the JEAB shall be confidential and shall
            remain confidential. Staff shall adequately secure all files and records of
            the Board, regardless of format (i.e., paper and/or electronic), to ensure
            confidentiality.

      7.2   Storage Format

            Paper documents shall be converted to an electronic format.

      7.3   Paper File Retention Schedule
      All paper documents shall be maintained for one calendar year after
      conversion to an electronic format. Upon expiration of one year, paper
      records may be destroyed in a secure manner.

7.4   Electronic File Retention Schedule

      Electronic files shall be maintained according to the following schedule, or
      as otherwise required by law:

                                                                  Mandatory Retention
                Category            Time Measured From:
                                                                       Period
               Requests for
            Advisory Opinion –          Date of receipt                Retain 2 years
             No Jurisdiction

              Requests for
                                                                   Permanent Record –
            Advisory Opinion -          Date of receipt
                                                                    Retain indefinitely
                OPENED

                                                                   Permanent Record –
                  Advice               Date of Issuance
                                                                    Retain indefinitely


                                                                   Permanent Record –
                 Opinion               Date of Issuance
                                                                    Retain indefinitely


                                                                    Permanent Record –
                                                                 Retain indefinitely (in the
                                                                  event of a retirement or
                                                                 overruling of the General
            General Guidance           Date of Adoption
                                                                   Guidance, the original
                                                                    shall nonetheless be
                                                                 maintained, although no
                                                                     longer published)

              Miscellaneous
              Matters Where        Date of receipt or creation
                                                                       Retain 3 years
              Official Action                of item
                  Taken


                  General
             Correspondence
                                   Date of receipt or creation
               Records Not                                             Retain 1 year
                                             of item
            Relating to Official
              Action Taken


            Financial Records:
            Journals, Invoices,
                                     Close of the year for
              Bills, Expense                                           Retain 7 years
                                    which the records apply
              Reports, BEV,
               Receipts, etc.


                                                                 Retain fiscal year plus 5
            Budget Preparation     Date of receipt or creation    years or as otherwise
                  Files                      of item              provided by funding
                                                                          source
                    Minutes of Board    Date of Adoption by the        Permanent Record –
                       Meetings                  Board                  Retain indefinitely


                     Training (Not          Date of event or            Retain 5 years after
                      Individual)             completion             presentation is completed


                     Purchase Order    Date of receipt or creation
                                                                          Retain 7 years
                          Files                  of item



      7.5    Conflict with Other Retention Schedules
             These schedules are intended to be consistent with those set forth in the
             Supreme Court of Pennsylvania Administrative Office of Pennsylvania
             Courts (AOPC) Record Retention & Disposition Schedule.            Unless
             otherwise required by law, AOPC schedules shall govern.


      7.6    Mandatory Minimum Retention Periods
             The record retention periods set forth herein are minimum retention terms,
             after which the files may be destroyed. The files may also be retained for
             longer than the established retention periods.


      7.7    Methods of Record Destruction
             7.7.1 Confidential Records
                    When confidential information may be contained in the records,
                    shredding is the preferred method of destruction. Regardless of
                    manner, destruction of records shall be by such a means as to
                    permanently prevent the disclosure of the contents thereof.
             7.7.2 Non-Confidential Records
                    Records that do not contain confidential information may be
                    shredded, incinerated, or otherwise destroyed according to general
                    practice.


8.0   Panel Advice and Board Review
      Judicial Officers must submit Requests to the Board in writing under Section 6.0.
      A Request must contain a statement of the facts regarding the intended conduct
      and a concise question of judicial ethics, with references to the relevant section(s)
      of the Codes, case law, and other authority the inquiring Judicial Officer already
      has consulted. A Request must relate to the inquiring Judicial Officer’s own
      prospective conduct or conduct of the inquiring Judicial Officer that has occurred
      in the past and is ongoing. A Request may not relate to hypothetical situations or
to facts that are the subject of past or pending litigation, disciplinary investigation,
or disciplinary proceedings. Judicial Officers must submit Requests at least 14
days prior to the event or action giving rise to the question. The Board Chair or the
Chair’s designee may, in his or her discretion, waive this 14-day requirement for
good cause and if the inquiry can be addressed in the time available.
8.1    Request Intake
       The Executive Director is designated and authorized to receive any and all
       Requests seeking an Advisory Opinion.

8.2    Jurisdictional Closure
       Any request for an Advisory Opinion from someone other than a Judicial
       Officer may be closed by the Executive Director for lack of jurisdiction
       without Board approval.

8.3    Insufficient Request
       If the JEAB receives a jurisdictionally appropriate Request but lacks
       sufficient information to render Advice, Staff will obtain additional facts from
       the Judicial Officer. Staff may close the Request if the Judicial Officer fails
       or refuses to provide the requested information within fourteen (14) days.

8.4    Panel Determination and Assignment
       Following receipt of a Request, the Executive Director shall identify the level
       of the judicial system of the inquiring Judicial Officer. The Executive
       Director shall assign the Request to a pre-determined Panel approved by
       the Board.

8.5    Panel Member Assignment
       In an effort to foster diversity and workload equality, each Member will rotate
       Panel assignments. Upon completion of a two (2) year cycle, each Member
       will have served with every other Member of the Board to the extent
       practical. Each Panel shall contain at least one Member of the same judicial
       level as the inquiring Judicial Officer. Panel makeup shall be confidential
       and shall not be disclosed except to Members and Staff of the JEAB.
       Individual Panel assignments shall rotate on a quarterly basis.
8.6    Identity Redaction
       The Judicial Officer’s Request shall be redacted by Staff so the identity of
       the Judicial Officer shall not be known to the Panel or Board. Only Staff will
       have access to the identity of the inquiring Judicial Officer. The identity of
       an inquiring Judicial Officer may be disclosed to the Chair when, in the
       Chair’s opinion, there is a clear and convincing need to know. At no time
       shall the Chair or staff intentionally disclose the identity of the inquiring
       Judicial Officer absent an explicit and express waiver by the inquiring
       Judicial Officer in writing, or the Chair believes disclosure is necessary for
       a clear and convincing reason.

8.7    Panel Action

       The Essential Member of a Panel shall act as director of the Panel.

       8.7.1 Communication

                Communication among the Panel, and between the Panel and Staff,
                shall be through or as authorized by the Essential Member.

8.8    Advice
       A Panel determination shall be deemed achieved upon a two-thirds (2/3) or
       greater consensus of the Panel. Once a consensus is reached, the
       determination of the Panel shall constitute the Advice, and Staff shall
       communicate the Advice to the inquiring Judicial Officer in writing. The
       Panel membership shall remain confidential to the Requesting Judicial
       Officer.

8.9    Reconsideration of Advice

       After a Panel issues an Advice following a Request by a Judicial Officer, the
       Judicial Officer shall have the ability to seek reconsideration of the Panel
       Advice.

       8.9.1 Timing

                A request for reconsideration of Panel Advice must be in writing and
                must be received by Staff within fourteen (14) days of Service of the
                Panel Advice.

8.10   Board Review
       After issuing Advice to the inquiring Judicial Officer, Staff shall circulate the
       Advice to the Board for review. Members shall respond in writing within
       twenty days of circulation by addressing any agreement, disagreement, or
       comment to Staff, and sending a copy thereof to each Member of the Board.
       A Member who does not respond within the stated timeframe shall be
       presumed to agree with the Advice rendered. If there is no disagreement
       with the Advice, the Advice shall be deemed the Board Opinion, so long as
       no request for reconsideration is pending. A deemed Opinion shall be
       ratified by vote of the Board at the next meeting.
       If a majority of the Board (five or more Members) register disagreement with
       an Advice, Staff shall notify the inquiring Judicial Officer promptly, and the
       matter shall be timely scheduled for Board resolution. The Board shall
       reach a Board Decision as to the Advice as soon as possible.

8.11   Opinion Publication

       The Board may adopt, modify, or reverse any Advice. Once a Board
       Decision has been reached under Regulation 4.5.1, the Board Decision
       shall constitute the Opinion of the Board. Staff shall promptly serve the
       Opinion of the Board upon the inquiring Judicial Officer. Publication by the
       Board of any Opinion shall occur only after the period for Board
       Reconsideration has expired.

8.12   Dissenting Members

       Any Member of the Panel or Board shall retain the right to dissent from the
       majority decision of either a Panel or the Board. A Member may, but is not
       required to, express an opposing view in writing. Any written dissent shall
       be part of the issued Advice or Opinion. A dissent shall not identify the
       Member-author by name.

8.13   Reconsideration

       8.13.1 Under Pa.R.J.E.A.B. Rule 207, an inquiring Judicial Officer may
             submit a written request for reconsideration within twenty days of the
             Board’s Opinion adopting, modifying, or reversing an Advice. The
             inquiring Judicial Officer shall present a detailed explanation setting
             forth the reason(s) why the Board should reconsider the Opinion.

       8.13.2 If the Board declines to issue an Opinion, the inquiring Judicial
             Officer may seek reconsideration of the inaction within 20 days of
             Service of notice of the Board’s inaction.

       8.13.3 A Request for reconsideration must be in writing and must be
             received by Staff before 5:00 p.m. (EST) on the twentieth day
             following Service of an Opinion or Notice of Inaction. The twenty-
             day period shall be calculated from the date of Service upon the
             inquiring Judicial Officer and shall be so computed as to exclude the
             first and include the last day of such period. Whenever the last day
             of any such period shall fall on Saturday or Sunday, or on any day
             made a legal holiday by the laws of the Commonwealth or of the
             United States, such day shall be omitted from the computation.
              8.13.4 A request for reconsideration filed with the Board will delay the
                    publication of an Opinion but will not affect the Rule of Reliance
                    unless the Board grants reconsideration.

              8.13.5 If the Board grants reconsideration, the Board may take one or more
                    of the following actions:

                     (a)    Adopt the Advice as originally issued.

                     (b)    Modify the issued Opinion.

                     (c)    Withdraw the Opinion and take no further action; or

                     (d)    Other action as the Board deems appropriate.


9.0    Service of Decisions:
              When an inquiring Judicial Officer authorizes Service of Decisions through
              electronic means, Service shall be through email address confirmed by the
              inquiring Judicial Officer. Any electronic service of a decision through email
              shall be by pdf attachment accessible only through a password.

              If the inquiring Judicial Officer does not authorize electronic service, Service
              of Decisions shall be by First Class Mail. Service occurs upon deposit of the
              item with the U.S. Mail (First Class); or the date of acceptance by the
              Judicial Officer or an authorized agent (Certified Mail, Return Receipt
              Requested); or the date of transmission if issued by email or fax.

              Staff shall serve an Opinion that reverses or modifies an Advice by Certified
              Mail, Return Receipt requested, in addition to any electronic Service.

10.0   Docketing/Numbering
       10.1   Request Number
              Regardless of format (paper correspondence, email, fax, etc.), the JEAB
              will assign every written Request a sequential Request Number as required
              by Pa.R.J.E.A.B 202. The Request Number will be formatted as the letter
              “R” [Request] followed by a sequential number and the two-digit calendar
              year (Rx-YY).
       10.2   Advice Number
              Once Staff determines that a Request will be assigned to a Panel, Staff will
              assign the file an Advice Number. The Advice Number will be formatted as
              the last two digits of the calendar year followed by a sequential number
              beginning with 101 (YY-1xx).
       10.3   Opinion Number
              Staff shall assign every Opinion of the Board with an Opinion Number. The
              Opinion Number will be formatted as a sequential number followed by JEAB
              and the four-digit calendar year (x-JEAB-YYYY).



11.0   General Ethics Guidance
       The Board, at its discretion, may issue general ethics advisory guidance (General
       Guidance) on topics of interest and concern to persons subject to the Codes. A
       subsequent Opinion of the Board regarding the same subject matter of General
       Guidance shall be deemed to supersede the prior General Guidance.


12.0   Exigent Circumstances
       Under Pa.R.J.E.A.B. 201, a Judicial Officer may submit a Request to the
       Board in writing at least 14 days prior to the event or action giving rise to
       the question. The Chairperson may waive this requirement for good cause
       shown if exigent circumstances exist and a Panel can responsibly and
       meaningfully address the Request in the time available. In those instances,
       the following procedures shall apply:
       12.1   Exigent Intake
              An inquiring Judicial Officer may initiate a Request by contacting
              Staff by telephone at 717-705-1785, by email to JEAB@pacourts.us,
              or by the most expedient means available to the Judicial Officer. The
              Request should include all information required under these
              Regulations. If the Judicial Officer relays the information verbally,
              the Judicial Officer shall immediately commit the Request to writing
              directed to Staff. The inquiring Judicial Officer’s failure to reduce the
              Request to writing shall preclude the JEAB from issuing an Advice.
       12.2   Exigent Panel Assignment
              Upon receiving an exigent Request, Staff shall docket the Request,
              assign the Request a number as provided for under Section 10.0 of
              these Regulations, and forward the Request to a Panel for an
              Advisory Opinion.
       12.3   Exigent Advice
              Unless the Panel declines to issue an Advisory Opinion because it
              cannot responsibly and meaningfully provide an Advice (which
              decision shall be immediately communicated to the Judicial Officer),
              the Panel shall expeditiously proceed to render an Advice that shall
              be communicated by Staff to the Judicial Officer. Where the Panel
              Advice is initially communicated verbally, the Panel shall promptly
              commit the Advice to writing, and Staff shall promptly Serve the
              written Advice on the Judicial Officer.
       12.4   Exigent Board Consideration
              Once the Panel issues a written Advice, the Board shall then
              consider the Advice as provided for under Sections 8.10 through 8.13
              of these Regulations.


13.0   Citation to Authority

       Nothing in either the Rules or these Regulations shall prohibit either the Board, a
       Panel, an individual Member, or Staff from citing, referencing, or considering any
       previously issued opinion or findings of the Ethics Committees of the Pennsylvania
       Conference of State Trial Judges (“PCSTJ”) and/or the Special Court Judges
       Association of Pennsylvania (“SCJAP”) as persuasive authority in reaching a
       Board Decision as to an Advice, Opinion, or General Guidance.


14.0   Waiver
       The Chair may, in its discretion, waive any administrative provision of these
       Regulations when, in the Chair’s judgment, the proper interests of the Board and/or
       the interests of an inquiring Judicial Officer require such action by the Chair.
       Waiver of any confidentiality provision pertaining to a Judicial Officer shall not be
       allowed unless agreed to by the Judicial Officer.

15.0   Amendments
       These Regulations may be amended by a majority of the Board after giving at least
       thirty (30) days advance written notice of proposed changes to each Member.

       15.1   Court Approval

              Under Pa.R.J.E.A.B. Rule 104(d)(3), Regulations are subject to approval by
              the Supreme Court. Any amendment shall take effect immediately upon
              approval by the Supreme Court or as otherwise ordered by the Supreme
              Court.

       15.2   Pending Amendments

              Until the Court approves a proposed amendment, the Regulations as last
              adopted and approved shall remain in effect.